        Case: 3:20-cv-00045-DAS Doc #: 21 Filed: 03/05/21 1 of 5 PageID #: 1127




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

DAVID ADAMS                                                                           PLAINTIFF

V.                                                       CIVIL ACTION NO. 3:20-CV-45-DAS

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                      FINAL JUDGMENT

        Plaintiff David Adams filed suit under 42 U.S.C. § 405(g) for judicial review of the

unfavorable decision of the Commissioner of Social Security regarding an application for a

Period of Disability, Disability Insurance Benefits, and Supplemental Security Income. Docket 1.

The parties have consented to entry of final judgment by the United States Magistrate Judge

under the provision of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. Docket 10. The Court, having considered the record, the administrative transcript, the

briefs of the parties, the applicable law, and the parties’ oral arguments on February 24, 2021,

finds that the Commissioner’s decision is supported by substantial evidence.

        The plaintiff raises three issues on appeal: 1) whether the ALJ erred in relying on the

DDS physicians’ opinions because they had not reviewed evidence material to the plaintiff’s

claim; 2) whether the ALJ failed to develop the record by declining to order physical and mental

consultative examinations; and 3) whether the ALJ failed to incorporate the plaintiff’s need to be

off task or away from his workstation in the RFC.

     1. DDS physicians’ opinions

        The plaintiff argues that the ALJ erred in finding State Agency physician Dr. William

Hand’s opinion persuasive because Dr. Hand did not have the benefit of material evidence when

he formulated his opinion. The ALJ found Dr. Hand’s determination that the plaintiff could
       Case: 3:20-cv-00045-DAS Doc #: 21 Filed: 03/05/21 2 of 5 PageID #: 1128




perform basic work activities at the light exertional level was consistent with the evidence yet

noted that “additional limitations in the claimant’s postural activities” were warranted because of

the plaintiff’s “straight leg raising test and symptoms related to transient ischemic attacks and

carotid artery occlusion.” In his RFC finding, the ALJ limited the plaintiff to light work “except

that he requires convenient restroom access, defined as a restroom located on the work premises

and within reasonable access” and further limited the plaintiff to “simple work and no fast paced

work, such as production work.”

       This court’s review of the Commissioner’s decision is limited to an inquiry into whether

there is substantial evidence to support the findings of the Commissioner, Richardson v. Perales,

402 U.S. 389, 401 (1971), and whether the correct legal standards were applied. 42 U.S.C. § 405

(g.); Falco v. Shalala, 27 F.3d 160, 162 (5th Cir. 1994); Villa v. Sullivan, 895 F.2d 1019, 1021

(5th Cir. 1990); Ripley v. Chater, 67 F.3d 552, 553(5th Cir. 1995). Substantial evidence has been

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Perales, 402 U.S. at 401 (quoting

Consolidated Edison v. NLRB, 305 U.S. 197, 229 (1938)). The ALJ is solely “responsible for

determining an applicant’s residual functional capacity.” Ripley, 67 F.3d at 557 (citing 20 C.F.R.

§ 404.1546). It is not a medical opinion, but an administrative decision, and the ALJ has

considerable discretion in considering not just the medical evidence in the record, but other

evidence. Perez v. Secretary of Health and Human Services, 958 F.2d 445, 446 (1st Cir. 1991)

(citations omitted).

       Here, substantial evidence exists in the record to support the ALJ’s RFC finding. Even

though Dr. Hand did not have all the medical evidence of record available to him when he

formulated his opinion, the ALJ did not err in finding his opinion persuasive because it is
         Case: 3:20-cv-00045-DAS Doc #: 21 Filed: 03/05/21 3 of 5 PageID #: 1129




consistent with and supported by the record. As noted by the Commissioner during oral

argument, the record contains over 500 pages of medical records from Baptist Memorial Hospital

supporting the ALJ’s RFC finding, specifically including records documenting normal range of

motion and normal musculoskeletal findings. The ALJ properly considered the post-DDS

opinion evidence contained in the record and found it consistent with the earlier administrative

findings, and further imposed additional limitations in the RFC beyond what the DDS physicians

opined. If the Commissioner’s decision is supported by the evidence, as it is here, then it is

conclusive and must be upheld. Paul v. Shalala, 29 F.3d 208, 210 (5th Cir. 1994).

   2. Consultative Examinations

         The plaintiff contends the ALJ failed to develop the record when he declined to order

physical and mental consultative examinations. Under 20 C.F.R. 404.1519a(b), the

Commissioner has the discretion to order a consultative examination “to try to resolve an

inconsistency in the evidence, or when the evidence as a whole is insufficient to allow us to

make a determination or decision on your claim.” The Commissioner’s discretion is limited

where a claimant “raises the requisite suspicion” that such an examination is necessary to

discharge the ALJ’s duty of full inquiry. Haywood v. Sullivan, 888 F.2d 1463, 1472 (5th Cir.

1989).

         As discussed regarding the first issue, substantial evidence exists in the record to support

the ALJ’s RFC finding with respect to the plaintiff’s physical limitations. Because substantial

evidence supports the RFC, it follows that the ALJ did not abuse his discretion in declining to

order a physical consultative examination as it relates to the plaintiff’s physical impairments.

         As for a psychological consultative examination, the plaintiff has not raised the requisite

suspicion that such an examination was necessary to discharge the ALJ’s duty of full inquiry.
        Case: 3:20-cv-00045-DAS Doc #: 21 Filed: 03/05/21 4 of 5 PageID #: 1130




State Agency psychological consultant Dr. Bryman Williams’ opined that the plaintiff’s mental

impairments were not severe and that he had no more than minimal impairment in his ability to

function in the work environment. The ALJ found Dr. Williams’ opinion not persuasive citing

evidence that the plaintiff’s mental impairments significantly limited his ability to function.

Because the ALJ discounted Dr. Williams’ opinion, the plaintiff argues that there is no evidence

by an examining physician to account for the plaintiff’s mental health impairments and

restrictions.

        However, Dr. Subbulaxmi Rayudu’s treatment records—discussed thoroughly in the

ALJ’s decision—provide substantial evidence to support the RFC. Dr. Subbulaxmi Rayudu

observed psychomotor retardation yet found that the plaintiff’s speech was logical, abrupt,

subdued and slowed, and that his affect was only mildly restricted. Dr. Rayudu’s records further

document that the plaintiff was cooperative, had clear speech, goal directed thought process,

normal thoughts and perception, fair insight and judgment, fair concentration, attention, and

memory, and adequate fund of knowledge.

        While the ALJ found that Dr. Williams’ opinion was not persuasive, considering Dr.

Rayudu’s treatment records, the ALJ found the plaintiff’s mental impairments to be severe and

limited him to simple work and no fast-paced work in the RFC. Dr. Rayudu’s treatment records

provide substantial evidence to support the ALJ’s RFC finding with respect to the plaintiff’s

mental limitations; therefore, the ALJ did not err in failing to develop the record.

    3. Time Off Task or Away from Workstation

        Finally, the plaintiff argues that despite limiting him to convenient restroom access due to

his complaints of urinary and bowel incontinence, the ALJ failed to incorporate the plaintiff’s

need to be off task or away from his workstation in the RFC. The Commissioner responds that
       Case: 3:20-cv-00045-DAS Doc #: 21 Filed: 03/05/21 5 of 5 PageID #: 1131




the ALJ considered the plaintiff’s subjective complaints despite the lack of medical evidence

supporting any associated functional limitation and gave the plaintiff the benefit of the doubt by

limiting him to work with “convenient restroom access, defined as a restroom located on the

work premises and within reasonable access.”

       The objective medical evidence supports the ALJ’s determination that the plaintiff’s

hypertensive urgency was non-severe and the court finds no error in failing to include a

limitation for time off task or away from the workstation. As noted by the Commissioner, the

ALJ credited the plaintiff’s subjective complaints in the absence of objective medical evidence

establishing a severe impairment and included the limitation for convenient restroom access in

the RFC. However, the record evidence does not support an additional limitation for time off

task or away from the workstation.

       Accordingly, the Court finds there is no reversible error, and the Commissioner’s

decision is supported by substantial evidence in the record. Therefore, the decision of the

Commissioner is hereby AFFIRMED.

       SO ORDERED, this the 5th day of March, 2021.

                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE
